660 F. Supp. 982 (1987)
In re FIRE DISASTER AT DUPONT PLAZA HOTEL, SAN JUAN, PUERTO RICO, ON DECEMBER 31, 1986.
No. 721.
Judicial Panel on Multidistrict Litigation.
May 13, 1987.
*983 Before ANDREW A. CAFFREY, CHAIRMAN, ROBERT H. SCHNACKE, FRED DAUGHERTY, SAM C. POINTER, JR., S. HUGH DILLIN, MILTON POLLACK, and LOUIS H. POLLAK,[*] Judges of the Panel.

TRANSFER ORDER
PER CURIAM.
This litigation consists of four actions pending in two federal districts: three actions in the District of Puerto Rico and one action in the Central District of California. Presently before the Panel is a motion by plaintiffs in the California action to centralize the actions in this litigation,[1] pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings in the District of Puerto Rico or, alternatively, in the Central District of California. All responding parties favor centralization in the District of Puerto Rico.
The Panel ruled from the bench that these actions share questions of fact and that centralization in the District of Puerto Rico for coordinated or consolidated pretrial proceedings would serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on the following Schedule A and pending in the Central District of California be, and the same hereby is, transferred to the District of Puerto Rico and, with the consent of that court, assigned to the Honorable Raymond L. Acosta for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A

District of Puerto Rico
Eleana Pastoriza, et al. v. Hotel Systems International, d/b/a Dupont Plaza Hotel, C.A. No. 87-0006 (JAF)
Jose Enrique Aponte Rodriguez, et al. v. San Juan Dupont Plaza Corporation, C.A. No. 87-0008 (RLA)
Ramona Castellano Rivera, et al. v. San Juan Dupont Plaza Corporation, et al., C.A. No. 87-0028 (RLA)

Central District of California
Rachael Miranda, et al. v. Hotel Systems International, Inc., et al., C.A. No. 87-0092 JSL-JRx
NOTES
[*]   Judge Louis H. Pollak took no part in the decision of this matter.
[1]  The schedule accompanying the Section 1407 motion listed two actions  In re San Juan Dupont Plaza Fire, D. Puerto Rico, MISC. No. 87-0001; and In re San Juan Dupont Plaza Fire, D. Puerto Rico, MISC. No. 87-0003  that have been dismissed, according to the clerk's office in the District of Puerto Rico, and therefore are not included in the Panel's decision.

Additionally, the Panel has been apprised of several related actions, pending in the District of Puerto Rico and the Southern District of New York, that are not included in the matter before us. These actions will be treated as potential tag-along actions. See Rules 9 and 10, R.P.J.P. M.L., 89 F.R.D. 273, 278-80 (1981).